DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner has made this OA non-final. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Claims 1-4, 7, and 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20020052685 A1 (“Kamiya”),  in view of Subhashrao er al (US 2014/0251396). 

As per Claim 1, Kamiya discloses an audio-guided navigation device configured to present a route with an audio signal, the audio-guided navigation device comprising: 
a user position acquiring circuitry configured to acquire a user position (see ¶ 11—“current position”; ¶ 15—“position of the user”); 
an environment information acquiring circuitry configured to acquire environment information indicating a type, a position, and a height of an object existing in a vicinity of the user position (see ¶ 35—“positional arrangement and size of the target object”); and 
an audio signal processing circuitry configured to generate sound in which a virtual sound source configured to emit the audio signal is configured at a leading position ahead of the user position on the route (see ¶ 33—“virtually disposing a sound source…outputting a simulation of sounds from the target object”); 
wherein , on the basis of the height of the object and a height of the user preliminary input into the audio signal processing circuitry (see ¶ 35—“positional arrangement and size of the target object”;),; however, Kamiya does not specifically discloses the height of the object that is being calculated to determine the blocking object to produce the acoustic sound to warn the user; Shubashrao teaches a navigation system with an audio guide that is used to dynamically produce the navigation for a visually impaired person to let them warm about the stairs cases and other obstacles they may run into including the height of the object (para 006-determine whether a blocking body exists between the user position and the leading position, and in such a case that the blocking body exists, to add an acoustic effect corresponding to the environment information to the audio signal (see ¶ 63—“Doppler effect is added to an output sound…target object”).

As per Claim 2, Kamiya further discloses wherein the audio signal processing circuitry is configured to refer to the environment information, determine whether a blocking body exists between the user position and the leading position, and in such a case that a blocking body exists, attenuate at least one of a high frequency domain and a low frequency domain of the audio signal depending on a type of the blocking body (see ¶ 63—“Doppler effect is added to an output sound…target object”).

As per Claim 3, , Kamiya further discloses wherein the audio signal processing circuitry is configured to change at least one of a frequency domain to be attenuated and an amount of attenuation depending on a type of the blocking body (see ¶ 63—“Doppler effect is added to an output sound…target object”).

As per Claim 4, Kamiya further discloses wherein the audio signal processing circuitry is configured to refer to the environment information, determine whether a structure exists in a vicinity of the user position, and in such a case that a structure exists, generate a reflected wave of the audio signal reflected off the structure (see ¶ 42—“reflection waves which are sound waves from the target object”; ¶ 48—“reflection waves”).

Claim 7, Kamiya further discloses wherein the audio signal processing circuitry is configured to determine whether a blocking body exists between the user position and the leading position, on the basis of the position and the height of the object, and the height of the user preliminary input into the audio signal processing circuitry . (see ¶ 35—“positional arrangement and size of the target object”; ¶ 63—“Doppler effect is added to an output sound…target object”).

As per Claim 8, Kamiya further discloses a computer-readable non-transitory recording medium in which a program causing a computer to function as the audio-guided navigation device according to claim I is recorded (see ¶ 11—“current position”; ¶ 15—“position of the user”; ¶ 35—“positional arrangement and size of the target object”; ¶ 33—“virtually disposing a sound source…outputting a simulation of sounds from the target object”; ¶ 63—“Doppler effect is added to an output sound…target object”).	

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASUD AHMED whose telephone number is (571)270-1315.  The examiner can normally be reached on M-F 9:00-8:30 PM PST with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MASUD AHMED/Primary Examiner, Art Unit 3619